FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JORGE BARAHONA PAIZ,                             No. 10-71205

               Petitioner,                       Agency No. A072-524-548

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jorge Barahona Paiz, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The agency did not abuse its discretion in denying Barahona Paiz’s motion

to reopen as untimely where the motion was filed more than twelve years after his

deportation order became final. See 8 C.F.R. § 1003.23(b)(1) (motion to reopen

must be filed within 90 days of final administrative order or before September 30,

1996, whichever is later).

      In light of our disposition, we need not address Barahona Paiz’s contention

regarding his eligibility for cancellation of removal.

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Mejia-

Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-71205